Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  148373(58)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  NAUM THOMAI and ZHULIETA THOMAI,
          Plaintiffs-Appellees,
                                                                     SC: 148373
  v                                                                  COA: 310755
                                                                     Macomb CC: 2011-001947-NO
  MIBA HYDRAMECHANICA CORPORATION
  and CORPORATIONS X AND Y,
             Defendants-Appellants
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association to participate as amicus curiae is GRANTED. The amicus brief submitted on
  February 11, 2014, by the Michigan Manufacturers Association on the application for
  leave to appeal is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 14, 2014
                                                                                Clerk